 METROPOLITAN LIFE INSURANCE COMPANYMetropolitan Life Insurance Company and WilfredA. Nelson. Cases 18-CA-6453 and 18-CA-6616September 21, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 27, 1981, Administrative LawJudge Harold Bernard, Jr., issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order,2as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Metropolitan Life Insurance Company, Southdale,Minnesota, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:Add the following as paragraph 2(e):"(e) Notify the Regional Director for Region 18,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith."The record does not support the Administrative Law Judge's findingin sec. E, par. I. of his Decision that Nelson made "Leaders' Confer-ence" in both 1971 and 1974, but only in the latter year. This error, how-ever, does not materially affect the ultimate conclusions of the Adminis-trative Law Judge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Because the Administrative Law Judge rejected as specious Respond-ent's asserted reason that Wilfred A Nelson was discharged for unsatis-factory performance. Member Jenkins would not rely on Wright Line, aDivision of Wright Line, Inc., 251 NLRB 1083 (1980).a In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980). Member Jenkins would award interest on the backpaydue based on the formula set forth therein.DECISIONSTATEMENT OF THE CASEHAROI.D BERNARD, JR., Administrative Law Judge:These cases were heard on May 27, 28, and 29, 1980, inMinneapolis, Minnesota, pursuant to complaints orderedconsolidated on April 25, 1980, alleging that Respondentdiscriminatorily harassed, disciplined, and dischargedWilfred A. Nelson because of his protected union andconcerted activities, thereby violating Section 8(a)(1) and(3) of the Act. Respondent alleges that Nelson was dis-charged for poor production and denied any violation ofthe Act.Upon consideration of the entire record, the witnesses'demeanor, and well written briefs filed by the parties, Imake the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONThe record shows, the parties agree, and I find thatMetropolitan Life Insurance Company is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act. Insurance Workers Interna-tional Union, Local No. 114, AFL-CIO, concededly is alabor organization within the meaning of Section 2(5) ofthe Act.II. THE UNFAIR LABOR PRACTICESRespondent operates 700 district offices located in 39regions throughout the United States, where it employsabout 16,700 employees selling insurance.Nelson was employed at Respondent's district inSouthdale, Minnesota, as a debit agent January 26, 1970,until his termination for alleged unsatisfactory sales pro-duction on February 1, 1980. His duties were to sell in-surance policies, collect premiums, and service policy-holders by providing assistance to them in matters suchas changes in beneficiaries, claims, renewals, and the like.Unlike the sales representatives, of whom there wereseveral in the office, whose duties also included sellingbut who were not paid for this servicing work, the debitagents were represented by the Union--Nelson and GaryErickson being the only two members in the Union atSouthdale.A. Nelson's Protected Concerted and Union ActivitiesIt is undisputed that Nelson was actively involved inrepresenting employees in connection with working con-ditions during his tenure at Southdale. For 5 years heserved in the position of office chairperson or union ste-ward, providing assistance to debit agents, maintainingthe union bulletin board, and filing grievances. Heopenly discussed union organization and the merits inunion membership with new sales representatives, two ofwhom later became sales managers, Vernon Nelson andGreg Gildner, the latter an admitted supervisor andagent for Respondent. During these weekly discussions,in the former case in 1977 and the latter June 1978,Nelson suggested that employees ought to join the Union258 NLRB No. 861 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor their own protection and for the benefits to begained. He kept copies of contracts under negotiationposted on the union bulletin board, and union authoriza-tion cards monitoring the board by replacing removedarticles. Nelson posted a notice explaining what theUnion would do for employees, underlining passages inred and placing the notation on it: "See Bud Nelson," aswell as other items of interest to union members and in-terested employees. Nelson, pursuant to orders from hissupervisor, Gerald Schmidt, who admitted knowledgethat Nelson maintained the board, took down two suchpieces of literature in May 1979.Schmidt acknowledged under examination that heknew Nelson had filed a grievance in 1978 over havingto fill out a weekly sales planner, and that Nelson hadfiled a similar one on behalf of Erickson on the sametopic but could not recall whether this occurred in 1979.Schmidt testified that Nelson was the only employeewho filed a written grievance and stated that when JonRogers, regional sales manager, paid routine visits to theoffice two or three times a year the two would discussproblems raised by Nelson. Under further questioningSchmidt admitted that during the period 1976 to 1980,Rogers came to the office four or five times specificallyto discuss Nelson's grievances, complaints, or problems-and in the -year period just prior to Nelson's dischargethat Rogers had to come up twice on that account-oncein November 1979 while Nelson was "on notice" andagain earlier in the year. Alfred F. Latimer, respondent'sassistant vice president in charge of marketing services inthe Great Lakes area testified that he knew Nelson wasan active union person because he filed some grievanceswith Respondent. Nelson's union activities and Respond-ent's knowledge thereof are further established by theuncontradicted testimony from former sales manager atSouthdale, William Koontz, who testified that, on beinghired as a sales representative, Bud Nelson asked him tojoin the Union and he asked the then incumbent salesmanager about the proposal. When Koontz himself laterbecame sales manager and served as such from June 1977until April 1979, he testified to sales representatives seek-ing his advice about Nelson's approaches to them on thesubject of union membership.B. Respondent's AnimusThe testimony of former Sales Manager Dennis Lac-Quay, who supervised the sales representatives and debitagents from April to November 1979, indicates that,based upon association with Schmidt, includingSchmidt's references to Nelson and observations that theformer considered Nelson the "leader" over Erickson,and a type of problem and "troublemaker," the "guywho instigated things." LacQuay recalls that around thetime he became sales manager, Schmidt said Nelsoncaused a lot of problems and mentioned that Nelson andErickson were the only two union members-forecastingthat LacQuay would probably have "problems" withthem.LacQuay further testified in response to my question-ing that the basis for considering Nelson a "troublemak-er" was Nelson's "union activities mainly" and that theonly problems regarding Nelson that he saw were the"union activities, grievances, and problems not produc-ing." According to LacQuay's uncontradicted testimonySchmidt instructed him that the new agents were not to"go around" Nelson or Erickson but were to direct ques-tions to him or Schmidt because he was concerned thatthe former would cause problems with new employeessince Nelson and Erickson were troublemakers. It waspursuant to this characterization of the two as "trouble-makers," according to LacQuay, that in January 1977 thenewer agents had been situated apart from Nelson andErickson, who were during Schmidt's tenure stationed inthe front of the office because in LacQuay's view fromconversation with Schmidt, the latter did not want anyunion activity in the office, and had told him therewould not be a union for the "ordinary" agents while he,Schmidt, remained. When questioned whether Schmidthad ever described what he meant by troublemakersLacQuay testified that he recalled Schmidt pointing outmany times that, "Bud (Nelson) and Gary, if they weregone, we wouldn't have a union here any longer and wewouldn't have the problems we have now, the griev-ances and having Jon Rogers come down and visit us."Schmidt does not deny the above, nor LacQuay's fur-ther testimony along similar lines. Thus, LacQuay recallsthat when Schmidt received grievances filed by Nelsonhe would complain about the Union and say that wherehe came from there was no union and they never hadthese problems where there was no union, voicing thecomment that, "I wish to hell we'd get rid of Bud, be-cause then Gary would follow."LaQuay's predecessor William Koontz also testified toSchmidt's displeasure over Nelson's grievance-filing, re-calling that Schmidt would exclaim, ". ..that son of abitch Bud filed another grievance," or "that bum Budput in another grievance." Koontz also corroborates La-Quay's views concerning the isolation of the older agentsfrom the new employees after Nelson had approachedKoontz about the Union. It is clear that Nelson's unionand concerted activities in the respects noted above areprotected under the Act. D. H. I. Enterprises, Inc., 239NLRB 1037 (1978), and Don Brentner Trucking Co., Inc.and Jon's Leasing Co., Inc., 232 NLRB 428 (1977).C. Respondent's Treatment of NelsonBut still further evidence depicting Respondent'sanimus toward Nelson, which hardly could flow fromthe latter's job performance-discussed more fullybelow-and therefore I find stemmed from the above ac-tivities, is the harsh and disparate treatment accordedhim by Respondent in the entire predischarge period.Thus, as indicated above, in the move to the front of theoffice, Nelson was virtually quarantined from new agentslest the latter be exposed to Nelson's union organization-al efforts or be recruited as supporters of Nelson's com-plaints over job-related problems labeled "troublemak-ing" by Respondent. That this action, or "office reorga-nization" was aimed at Nelson and co-union memberErickson rather than to merely segregate "negative"older employees from the younger is borne out by thetestimony described above, as well as by the further tes-timony of Koontz that when he was first hired as a sales62 METROPOLITAN LIFE INSURANCE COMPANYrepresentative in 1977 then Sales Manager WayneAndren told him to stay away from Bud and Gary be-cause they were negative and bad influences and heshould not have any dealings with them. This was in re-sponse to Koontz' inquiry about union membership beingproposed to him by Nelson. Koontz further testified thatSchmidt told him to instruct another employee to stayaway from Nelson and have nothing to do with him inSeptember 1978, after Koontz informed Schmidt thatNelson had talked to another employee about his callingon one of Nelson's term conversion policyholders. Lac-Quay's testimony that Schmidt told him once to tellErickson to stop talking to an employee and to get backto his desk even though-as learned by LacQuay-Erickson was helping the employee on a work-relatedproblem-further supports this finding that Respondentwas bent on isolating Nelson and Erickson, the only twounion members in the office, from the remainder of em-ployees.But, in addition to isolating Nelson, Respondent wentfurther, I find, to discover a way to rid itself of the"troublemaker," as described by Respondent's ownformer sales managers. Thus, the record shows that dueto his alleged troublemaking, Nelson was singled out forparticularly harsh treatment, euphemistically termed"role-playing" by Respondent, during which he wascalled unflattering, insulting names. Thus, on dates fromJune 1977 through April 1979 Koontz testified thatSchmidt ordered him to call Nelson and Erickson bums,inquire what was wrong with their families, and ask howthey could face themselves in the morning. In earlyspring 1978, after Nelson had replaced union materialson the union bulletin board, Koontz testified that he de-tected a heating up of animosity towards Nelson in therehearsals of "role-playing." Koontz reported what hebelieved the effects of these degrading experiences-Nel-son's production going down and his being "quiet,"-were to Schmidt, the latter responding only that hewould have to get his production up. LacQuay alsoadmits from April 1979 through September 1979 "hound-ing" Nelson via conferences with him during which heshouted loudly at Nelson, asking him why he did not justquit rather than putting them through "all this." Schmidtadmits he instructed how to conduct Nelson's confer-ences, but denies instructing any shouting by the supervi-sors, nevertheless the record shows that the shouting,nearly raucous conduct, occurred and was not toneddown by Schmidt. The testimony of LacQuay that heonly rehearsed with Schmidt the role-playing regardingNelson and that he was only instructed to do this toNelson so that he would quit was undenied.Koontz testified that, in July or August 1978, Schmidttold him to build a negative file on Nelson using a con-ference report card and writing down any negative as-pects during the conference between the two, and thathe, Schmidt, would use this to put into Nelson's file.Koontz was not to write anything positive, and, al-though, as will be discussed below, he detected praise-worthy factors in Nelson's performance, he failed to notethose positive signs in Nelson's performance pursuant toSchmidt's instructions. I credit Koontz' account overSchmidt's based upon testimonial demeanor, andSchmidt's seemingly selective powers of recollection.Koontz described other disparate treatment towardsNelson when, in the summer of 1978 Schmidt and hesearched Nelson's desk for the purpose, as stated bySchmidt, ". ..to see if he could find anything that Bud(Nelson) had in there that he shouldn't." The two founda calendar, which they xeroxed and mention of which ismade below-and again searched Nelson's desk withoutthe latter's awareness later that summer. Koontz' testimo-ny accords background to events within the 10(b) period.LacQuay testified that in June 1979 Schmidt told himthat Rogers expressed being sick and tired of comingdown for grievances asking Schmidt, "Can't you do any-thing about this guy?" and instructing him to stay andget it straightened out at this level-that he was tired ofcoming down for the union grievances. Schmidt's denialof this assertion, failing to recall others, and efforts toonly indirectly deny or recall other statements attributedto him, failed to persuade me to credit this denial overLacQuay's assertion that it did occur. LacQuay furthertestified, and I find, that supervision was instructed tocheck up on Nelson (and Erickson) by Schmidt in Mayor June 1979 and to instruct them to call on all lapsedpolicies while other agents, in LacQuay's view were notrequired to do so regarding policies which had lapsedover 3 years ago. That calls on such policies, as contend-ed by Respondent, could result in either goodwill orleads to other sales does not detract from the fact thatthe instructions to call in such cases and to check up onthe two evidenced disparate treatment. Further highlydisparate treatment is evidenced by the fact, as testifiedto by LacQuay, that when in June 1979 it had been rec-ommended that Nelson be placed on probation-after ameeting among LacQuay, Schmidt, and attorneyPappas-discussed further below-Nelson was given no"ordinary" leads to sales unlike other salespersons, whoreceived not only leads or "ears" (as did Nelson) fromtheir own agency or policies but "outside" leads to morebusiness as well. In addition, a "negative" file was againordered to be compiled against Nelson. I find that thisdisparate treatment of Nelson amounting to harassmentby closer than normal supervision, denial of sales leads,the building of a solely negative file against him, degrad-ing conduct, segregation, and muzzling of Nelson's com-munications with other employees also constituted theimposition of onerous and undesirable working condi-tions on Nelson-as the described evidence makes it ines-capable-because of his union and protected concertedactivities-clearly discrimination in violation of Section8(a)(3) and (1) of the Act.D. The June 1979 MeetingIn June 1979, Respondent representatives attorneyWilliam Pappas (down from New York for the occa-sion), Schmidt, and LacQuay met at a restaurant to dis-cuss how to insure Nelson's termination from employ-ment. LacQuay was with Schmidt when the latter tele-phoned Pappas after LacQuay had informed Schmidtthat Nelson was complaining about "numerous things."LacQuay states that Schmidt said, "We've had it with allthe complaints that he's had." At the meeting LacQuay63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecalls Pappas asking, "Which one do you think is theworst troublemaker."' LacQuay replied that Nelson wasand there was agreement to zero in on Nelson afterwhich Pappas reportedly stated, ". ..then we will workon Gary." According to LacQuay, who testified he saidthe same thing to Pappas, Schmidt stated to Pappas,"Well, once we get rid of Bud (Nelson) Gary will soonfollow and we won't have to bother with this union stuffanymore." When questioned about the meeting and thiscomment, highly revealing of Respondent's unlawfulmotive for terminating Nelson, Schmidt merely assertedthat he did not recall Nelson's name being mentioned butdoes not deny the gist in this reported statement. Moresignificantly, although present at the hearing herein ascocounsel attorney Pappas, who conducted cross-exami-nation of LacQuay, did not take the stand to deny thelatter's account,2which is fully credited. Pappas advisedthe two what questions to ask and cautioned against dis-cussing anything else, and ". ..that will be it." Thethree also discussed how to "get around" the normalpolicy that required an employee be the lowest producerin the office before he could be terminated for produc-tion reasons. LacQuay and Schmidt later picked confer-ence questions designed to elicit negative responses fromNelson, at one point Schmidt telling LacQuay thatmaybe Nelson would hit him and ". ..he'll be gonethen too." LacQuay testified that the two wrote up Nel-son's record in the worst possible light.E. The Alleged Cause for DischargeNelson's performance in the period antedating hisbeing put on notice, and Schmidt's recommendation thathe be terminated on December 31, 1979, had some brightspots. Thus, he made leaders' conference in 1971, and in1974, received a certificate and was leading agent.Koontz testified that Nelson was very good at handlingclients and in service work but not sales oriented; the as-sistant vice president in marketing service, Latimer, ad-mitted Nelson had a "very good persistence ratio," sothat his lapsed policy experience was good; RegionalSales Manager Jon Rogers also admitted that Nelson had"extremely high persistency and an excellent first yearlapse rate." Rogers, under further examination admittedthat Respondent's own figures showed that, if Nelsonwere to continue his rate of sales, his performance wouldshow a lot of improvement over the prior year 1978. Ad-mittedly, Nelson was not the lowest producer in theoffice-in fact he was second among three debit agents.There are also other reasons for not according anyprobative value to the defense of unsatisfactory perform-ance. Respondent contends that there were reasons forkeeping the other low producers but not Nelson basedupon, in one instance, the forthcoming retirement of theagent, and in the other, the anticipation that he wouldimprove because he was "trying." Yet, it is not deniedthat Nelson, too, was approaching retirement, and it wasadmitted that his performance, if it continued along thesame lines as shown by Respondent's own exhibits,The record supports fully the conclusion that the term "troublemak-er" was a euphemism for union activist.2 Sioux City Foundry, 241 NLRB 481 (1979).would also improve. It is also revealing of Respondent'smotive that, although Nelson's calendar, taken from hisdesk in the search for some kind of incriminating evi-dence, showed that indeed he was calling on clients.Rogers testified that "it really didn't register as a distinc-tion" and thus, it follows, he took Schmidt's report thatNelson was refusing to call in term conversion situationson clients at face value without investigating further.Respondent, inter alia, alluded to Nelson "not trying,"during the notice period wherein the records show he"blanked out" a substantial number of weeks. Yet, thoserecords do not indicate whether or not Nelson wastrying and simply had not succeeded or whether, indeed,he was not trying. It is noteworthy as well, that, asnoted above, Koontz had expressly told Nelson that Re-spondent was building a negative file against him, andthat Nelson was advised to quit rather than put "all of usthrough this." It is reasonable to infer that if indeedNelson was not trying such inaction flowed from the fu-tility he would sense in doing so, and Respondent,indeed knew that as borne out by Koontz' report toSchmidt. Respondent admittedly had rules whereundervacation benefits would be lost to Nelson after termina-tion thereby lending support to the view expressed bythe General Counsel that this accounted for Nelson'staking the vacation in question. Furthermore, Respond-ent's rules also required repayment of certain funds ad-vanced to employees at the start of their employmentupon termination so that Nelson might reasonably be ex-pected not to engage in efforts which could not, asthings stood, lead to his own financial advantage. Thatthe kinds of harassment dealt Nelson with the purpose tocause him to leave made known to him could also leadto a dampening in his selling spirits is inescapable, asindeed such was described by his own supervision. It isalso uncontradicted that during the "notice" (or proba-tionary) period, Nelson inquired how he could getthrough the period successfully, how much an increasein his production was necessary, and that Schmidt didnot provide any specific answer.I find from the foregoing, including Nelson's well-known and clearly resented union and concerted activi-ties, coupled with the demonstrated falsity in Respond-ent's alleged reasons for discharging him, and its failureto rebut a strong prima facie case of unlawful motive byestablishing it would have discharged Nelson even apartfrom those activities, that the General Counsel has estab-lished by a clear preponderance in the evidence a dis-criminatory discharge in violation of Section 8(a)(3) and(1) of the Act. Wright Line, a Division of Wright Line,Inc., 251 NLRB 1083 (1980.)III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section II,above, found to constitute unfair labor practices occur-ring in connection with the operations of Respondent de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-64 METROPOLITAN LIFE INSURANCE COMPANYputes burdening and obstructing commerce and the freeflow thereof.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By disparately submitting Wilfred A. Nelson to ha-rassment in the form of closer than normal supervision,building a negative file against him, denial of sales leads,degrading conduct during conferences with supervisors,and segregation from other employees to curtail his com-municating with them about the Union or work-relatedmatters, Respondent imposed onerous and undesirableworking conditions on Nelson because of his protectedunion and concerted activities thereby discriminatingagainst him in violation of Section 8(a)(l) and (3) of theAct.4. By placing Wilfred A. Nelson on notice, and subse-quently discharging him at the expiration of the noticeperiod on February 1, 1980, Respondent discriminatedagainst Nelson in violation of Section 8(a)(3) and (1) ofthe Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (3) of the Act, Respondent shall be ordered to ceaseand desist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedWilfred A. Nelson, the Order will provide that Respond-ent offer to him immediate and full reinstatement to hisformer job or, if such position no longer exists, to a sub-stantially equivalent position, without prejudice to hisrights and privileges, and to make him whole for anyloss of earnings he may have suffered as a result of thediscrimination against him by payment to him of a sumequal to that which he normally would have earned,absent the discrimination, from the date of his dischargeto the date of Respondent's offer of reinstatement, withbackpay and interest computed in accordance with theBoard's established standards set forth in F. W. Wool-worth Company," and Florida Steel Corporation.4It shallbe ordered that the negative file reports against Nelsonbe expunged in light of the record evidence which estab-lishes that the file was unlawfully stacked against Nelsonby the omission of positive factors about his perform-ance, the undue, inaccurate, and unlawfully motivatedemphasis of the negative aspects in such performance,and by the reasonably warranted conclusion that Re-spondent's conduct contributed to whatever "negative"performance there was in the doctored file.3 90 NLRB 289 (1950).4 231 NLRB 651 (1977). See, generally, Isis Plumbing & Hearing Co..138 NLRB 716 (1962).As Respondent's conduct found unlawful herein dem-onstrates a general disregard for the employees' funda-mental statutory rights, "a broad remedy is warranted.5Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER6The Respondent, Metropolitan Life Insurance Compa-ny, Southdale, Minnesota, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Imposing onerous and undesirable working condi-tions on any employee, such as harassment by closerthan normal supervision, building a negative file, denialof sales leads, namecalling, shouting, and otherwise, de-grading conduct toward any employee in conferenceswith supervisors, and segregation from other employeesto curtail communications about the Union, work-related,or other matters, because the employee engaged in pro-tected union and concerted activities.(b) Putting on notice or discharging any employee andrefusing to reinstate any employee because the employeeengaged in protected union or concerted activities.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Wilfred A. Nelson immediate and full rein-statement to his former job or, if such job no longerexists, to a substantially equivalent position of employ-ment, without prejudice to his seniority or other rightsand privileges, and make him whole for any lost earningswith interest thereon to be computed according to theformula described above in the section entitled "TheRemedy."(b) Expunge the negative file reports against WilfredA. Nelson.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Southdale, Minnesota, location, copies ofthe attached notice marked, "Appendix."7Copies of thenotice, on forms provided by the Regional Director forRegion 18, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-tickmorr Food. Inc.. 242 NLRB 1357 (1979).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall. as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order. and all objections theretoshall be deemed waived for all purposesI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing allOrder of the National Labor Relations Board "65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that the notices are not altered, de-faced, or covered by any other material.APPENDIXNOTICE TO EMPLOYEESPOSrTED BY ORDER OF THNATIONAl. LABOR REI.AIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT impose onerous and undesirableworking conditions on any employee because suchemployee engages in union or protected concertedactivities.WE WILL NOT submit any employee to closerthan normal supervision, denial of sales leads, name-calling, shouting, or other degrading conduct inconferences with supervisors, segregation fromother employees to curtail communication about theUnion, work-related, or other matters, or any otherharassment because the employee engaged in pro-tected union and concerted activities.WtI wll. Nor build a solely negative file againstany employee because such employee engages inprotected union or concerted activities and wt'witl expunge the negative reports in Wilfred A.Nelson's file used as a basis for his being placed onnotice and discharged.WE wil.I. No'r put on notice or discharge anyemployee because such employee engaged in pro-tected union or concerted activities, and wEi wili.offer Wilfred A. Nelson immediate and full rein-statement to his former job, or, if such job nolonger exists, to a substantially equivalent job, with-out loss of seniority or other rights and privileges,and wE wll.l. make him whole with interest for anyloss of earnings suffered by reason of our unlawfuldiscrimination against him.WE. wiI.I NOT in any other manner interferewith, restrain, or coerce you in the exercise of yourrights under Section 7 of the National Labor Rela-tions Act.METROPOLITAN LIFE INSURANCE COMPANY66